Hill, J.
1. “The provision of the statute of frauds which requires that the promise to answer for the debt, default, or miscarriage of another must be in writing in order to bind the promisor does not include an original undertaking whereby a new promisor, for a valuable consideration, substitutes himself as the party who is to perform, and the original promisor is thereby released.” Williams v. Garrison, 21 Ga. App. 44 (93 S. E. 510).
2. While the charge might have submitted to the jury the contentions of the defendant more completely and fully, there was no written request to charge; the instructions were sufficient, and the charge was not harmful for any the reason assigned.
3. There was evidence to support the verdict, and the court did not err in failing to grant a new trial.

Judgment affirmed.


Jenkins, P. J., concurs. Stephens, J., dissents.